Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below to correct formatting error of claims 16 and 17. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Armstrong via a telephone interview on June 29, 2021.

2.	Claims 16 and 17 are rewritten as follows:

Claim 16.	The system according to claim 15, wherein communicating information indicative of whether the media playback device adheres to the one or more rules further comprises:
communicating information indicative of whether the media playback device is capable of streaming media content from a particular streaming service.

Claim 17.	A tangible, non-transitory computer-readable medium having stored thereon instruction code that facilitates sharing of multimedia content with a social networking system, wherein the instruction code is executable by one or more processors to cause a computing system comprising the one or more processors to perform operations comprising:


receiving, via the user interface, a selection of a first media playback device and a second media playback device to be associated with a particular social networking group, wherein the first media playback device is associated with a first playback queue that specifies a first set of media items associated with first media content that can be streamed from a first streaming service to the first media playback device; and
communicating, via network circuitry in communication with the one or more processors, an indication to the social networking system that specifies the selection of the first media playback device and the second media playback device to be associated with the group, wherein in response, the social networking system communicates second media items associated with the first media items to a second playback queue associated with the second media playback device, wherein the second media items facilitate streaming of second media content associated with the first media content from a second streaming service to the second media playback device.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Viet D Vu/
Primary Examiner, Art Unit 2448
6/29/21